DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The Prior Art of record fails to teach a binaural hearing aid system comprising: a first hearing aid for placement at, or in, a first ear of a user, the first hearing 5aid comprising a first microphone arrangement, a first wireless communication unit, a first receiver (218), and a first sound channel comprising a first valve; a second hearing aid for placement at, or in, a second ear of the user, the second hearing aid comprising a second microphone arrangement, a second wireless communication unit, and a second sound channel comprising a second valve; 10a signal processing arrangement configured to generate a beamformed signal and an omnidirectional signal, wherein the signal processing arrangement is configured to apply the beamformed signal to one of the first receiver in the first hearing aid or the second receiver in the second hearing aid, and to apply the omnidirectional signal to the other one of the first receiver in the first hearing aid or the second receiver in the 15second hearing aid; and a valve control arrangement configured to asymmetrically control the first and second valves by moving the first valve and/or the second valve so that one of the first valve or the second valve, which is in one of the first hearing aid or the second hearing aid in which the omnidirectional signal is applied, is opened more than the other one of 20the first valve or the second valve, which is in the other one of the first hearing aid or the second hearing aid in which the beamformed signal is applied, as substantially described and connected with the other functional language recited.
The Prior Art (Merks; US 10,932,076) fails to teach a valve control arrangement configured to asymmetrically control the first and second valves by moving the first valve and/or the second valve so that one of the first valve or the second valve, which is in one of the first hearing aid or the second hearing aid in which the omnidirectional signal is applied, is opened more than the other one of 20the first valve or the second valve, as substantially described and connected with the other functional language recited.
The Prior Art (Kuipers; WO 2019/052715 A1) fails to teach a valve control arrangement configured to asymmetrically control the first and second valves by moving the first valve and/or the second valve so that one of the first valve or the second valve, which is in one of the first hearing aid or the second hearing aid in which the omnidirectional signal is applied, is opened more than the other one of 20the first valve or the second valve, as substantially described and connected with the other functional language recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 2, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653